UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 96-1830



HARRISON T. ANDERSON,

                                           Plaintiff - Appellant,

         versus

W. H. HAND, JR., President, THT Enterprises,
Incorporated,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Terrence W. Boyle,
District Judge. (CA-94-127-4-BO)


Submitted:   September 5, 1996       Decided:   September 17, 1996


Before WIDENER and WILKINS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Harrison T. Anderson, Appellant Pro Se. Bradley Arthur Elliott,
Roanoke Rapids, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order dismissing

his civil action for lack of subject matter jurisdiction. We have

reviewed the record and the district court's opinion and find no

reversible error. Accordingly, we affirm on the reasoning of the

district court. Anderson v. Hand, No. CA-94-127-4-BO (E.D.N.C. May
23, 1996). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         AFFIRMED




                                2